Name: Commission Regulation (EC) NoÃ 13/2008 of 9 January 2008 laying down the allocation coefficient to be applied to import licence applications lodged from 2 to 4 January 2008 under the tariff quota opened by Regulation (EC) NoÃ 955/2005 for rice originating in Egypt
 Type: Regulation
 Subject Matter: plant product;  Africa;  tariff policy;  international trade
 Date Published: nan

 10.1.2008 EN Official Journal of the European Union L 6/3 COMMISSION REGULATION (EC) No 13/2008 of 9 January 2008 laying down the allocation coefficient to be applied to import licence applications lodged from 2 to 4 January 2008 under the tariff quota opened by Regulation (EC) No 955/2005 for rice originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 955/2005 (3) opened an annual import tariff quota for 5 605 tonnes of rice falling within CN code 1006 originating in Egypt (serial No 09.4097). (2) The notification made in accordance with Article 5(a) of Regulation (EC) No 955/2005 shows that the applications lodged until 4 January 2008, at 13.00 (Brussels time) in accordance with Article 4(1) of that Regulation exceed the quantities available. The extent to which licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be laid down. (3) No further import licences should be issued under Regulation (EC) No 955/2005 for the current quota period, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for rice originating in Egypt under the quota referred to in Regulation (EC) No 955/2005 lodged until 4 January 2008, at 13.00 (Brussels time) shall be accepted for the quantities applied for multiplied by an allocation coefficient of 8,123188 %. 2. The issue of licences for quantities requested from 13.00 (Brussels time) on Friday 4 January 2008 is hereby suspended for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Commission Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). Regulation (EC) No 1785/2003 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) from 1 September 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 164, 24.6.2005, p. 5. Regulation as last amended by Regulation (EC) No 1456/2007 (OJ L 325, 11.12.2007, p. 76).